     Case 2:18-cv-00073-TLN-KJN Document 21 Filed 11/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC VASQUEZ,                                    No. 2:18-cv-00073-TLN-KJN
12                       Petitioner,
13           v.                                         ORDER
14    M. ELIOT SPEARMAN,
15                       Respondent.
16

17          Petitioner Isaac Vasquez (“Petitioner”), a state prisoner proceeding pro se, has filed a

18   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

19          On April 24, 2020, the magistrate judge recommended that Petitioner’s application for a

20   writ of habeas corpus be denied. (ECF No. 15.) On May 19, 2020, the magistrate judge granted

21   Petitioner an extension of time to July 21, 2020 to file objections. (ECF No. 17.) Petitioner did

22   not file objections. On October 7, 2020, this Court adopted the April 24, 2020 findings and

23   recommendations and judgment was entered. (ECF Nos. 18, 19.)

24          On November 4, 2020, Petitioner filed a request to file objections to the findings and

25   recommendations. (ECF No. 20.) This Court construes Petitioner’s request to file objections as a

26   request for relief from judgment pursuant to Federal Rule of Civil Procedure 60(b). Rule 60(b)

27   provides that a court “may relieve a party or its legal representative from a final judgment, order,

28   or proceeding” for a number of reasons, including “mistake, inadvertence, surprise, or excusable
                                                        1
     Case 2:18-cv-00073-TLN-KJN Document 21 Filed 11/17/20 Page 2 of 2


 1   neglect.” Petitioner seems to argue that excusable neglect should serve as a basis for

 2   reconsideration. Petitioner alleges that he failed to file timely objections because the inmate

 3   assisting him with this action was transferred to a different facility. (ECF No. 20.) Petitioner

 4   implies that he is receiving help once more. (Id.)

 5          Good cause appearing, IT IS HEREBY ORDERED that:

 6          1.   Petitioner’s request to file objections (ECF No. 20), construed as a request for relief

 7               from judgment pursuant to Federal Rule of Civil Procedure 60(b), is GRANTED;

 8          2. The judgment and order adopting the April 24, 2020 findings and recommendations

 9               (ECF Nos. 18, 19) are VACATED;

10          3. Petitioner has thirty (30) days from the date of this order to file objections to the April

11               24, 2020 findings and recommendations (ECF No. 15); and

12          4. Respondent may file a response to the objections within fourteen days (14) after

13               service of the objections.

14          IT IS SO ORDERED.

15   DATED: November 16, 2020

16

17

18                                                                 Troy L. Nunley
19                                                                 United States District Judge

20
21

22

23

24

25

26
27

28
                                                          2
